219 S.W.3d 851 (2007)
Derek T. HUBBARD, Appellant
v.
STATE of Missouri, Respondent.
No. WD 66620.
Missouri Court of Appeals, Western District.
April 24, 2007.
Susan L. Hogan, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before BRECKENRIDGE, P.J., LOWENSTEIN and HOLLIGER, JJ.
Prior Report: 68 S.W.3d 506.

ORDER
PER CURIAM.
This is an appeal following an evidentiary hearing of the motion court's denying appellant's Rule 29.15 Motion. The two points raised on appeal as to alleged ineffective assistance of counsel, are without merit. Affirmed. Rule 84.16(b).